      Case 1:19-cv-00536-HSO-JCG Document 10 Filed 10/28/19 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF MISSISSIPPI
                              SOUTHERN DIVISION


                              )
DERRICK EVANS,                )                              Case No. 1:19-cv-536-HSO-JCG
                              )
      Plaintiff,              )
                              )
v.                            )
                              )
THE HUFFINGTON POST.COM, INC. )
and ASHLEY FEINBERG,          )
                              )
      Defendants.             )
                              )

PLAINTIFF’S MOTION FOR JURISDICTIONAL DISCOVERY, TO DENY WITHOUT
  PREJUDICE DEFENDANTS’ MOTION TO DISMISS FOR LACK OF PERSONAL
 JURISDICTION, OR, IN THE ALTERNATIVE, TO STAY PLAINTIFF’S DEADLINE
                             TO RESPOND

       For the reasons set forth in the memorandum brief submitted concurrently herewith,

Plaintiff Derrick Evans moves this Court to allow jurisdictional discovery. In support of this

Motion, Plaintiff Derrick Evans submits a Memorandum of Authorities and the following exhibits:

       Exhibit “A”: Comment Login

       Exhibit “B”: Member Signup

       Exhibit “C”: Free Member Signup Page

       Exhibit “D”: HuffPost Stuff Main Website

       Exhibit “E”: Terms of Service

       Exhibit “F”: Privacy Policy Excerpt

       Exhibit “G”: Privacy Dashboard

       Exhibit “H”: Collection of Mississippi Articles

       Exhibit “I”: Huffington Post Article on Derrick Evans
      Case 1:19-cv-00536-HSO-JCG Document 10 Filed 10/28/19 Page 2 of 2




       Exhibit “J”: Derrick Evans Email Exchange with Huffington Post Reporter

       Exhibit “K”: Huffington Post Reporter Ja’han Jones Tweets

       Exhibit “L”: Ja’han Jones Emmitt Till Memorial Story

       Exhibit “M”: Mississippi Targeted Ads

       This is the 28th day of October, 2019.

                                             DERRICK EVANS

                                             By his attorneys,

                                             s/ Charles E. Cowan
                                             John P. Sneed, Bar No. 7652
                                             Charles E. Cowan, Bar No. 104478
                                             WISE CARTER CHILD & CARAWAY, P.A.
                                             600 Heritage Building
                                             401 East Capitol Street
                                             Jackson, Mississippi 32901
                                             Telephone: (601) 968-5500
                                             Email: jps@wisecarter.com
                                                    cec@wisecarter.com




                                CERTIFICATE OF SERVICE

       I hereby certify that I electronically filed the foregoing with the Clerk of the Court using

the CM/ECF system which will send notification of such filing to all attorneys of record.

       This is the 28th day of October, 2019.

                                     s/ Charles E. Cowan
                                     CHARLES E. COWAN
